Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered January 12, 1990, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves to be relieved of the assignment to prosecute the appeal.
Ordered that the motion is granted, Darren De Urso is relieved as attorney for the defendant and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Esther Furman, P.O. Box 114, New Rochelle, New York, 10804-0114, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order; by prior decision and order of this court, the defendant was granted leave to prosecute the appeal on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738, supra), in which he seeks to be relieved of the assignment to prosecute this appeal. The defendant has submitted a pro se supplemental brief raising several issues. In the Anders brief, counsel at some length rejected those issues as frivolous. Counsel thereby disparaged the claims of his client. Under such circumstances, the motion *992of the defendant’s assigned counsel is granted and new appellate counsel is assigned (see, People v Vasquez, 70 NY2d 1; People v Casiano, 67 NY2d 906; People v Gonzalez, 47 NY2d 606). Bracken, J. P., Sullivan, Harwood, Rosenblatt and Copertino, JJ., concur.